Title: To Thomas Jefferson from Pierre Dessin, 29 April 1786
From: Dessin, Pierre
To: Jefferson, Thomas



Monsieur
Calais le 29 Avril 1786.

Conformement à la promesse que je vous en ai faite, J’ai L’honneur de vous informer que vos quatre caisses sont parties ce matin pour Paris par le voiturier Algoult qui doit les rendre sous 10 jours moyennant 6₶-10s du Cent pesant; Elles pesent ensemble 889 ℔. Elles sont plombées et accompagnées d’un acquit à Caution en destination pour la Douane de Paris. Permettés,  Monsieur, que Je vous réitére la priere de vouloir bien les y représenter ainsi que celles que vous aves prises avec vous, afin que les deux acquits a Caution me soient renvoyés duement déchargés. Ils portent les Nos. 262 et 263. Je me suis fait tenir compte par le voiturier de £ 12. 4s. savoir pour les plombs, acquits, Vicomté, Port et Chargement sur la voiture. Il vous plaira les lui rembourser avec le prix de sa voiture.
Je suis avec le plus profond respect, Monsieur, Votre très humble et très Obéissant serviteur,

pierre dessin

